DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.
 		Status of Application, Amendments and/or Claims
Applicant's arguments, filed 23 March 2021, have been entered in full. Claims 1-6, 8-10, 13-33 are under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1-6, 8-10, 13-33 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Pat. 8,304,386 in view of Fares et al. (Reference of record; US 2007/0190611; published 8/16/07) and Govardhan et al. (Reference of record; US 2004/0209804; published 10/21/04).
The basis for this rejection is set forth at pages 3-8 of the previous Office Action (23 September 2021).

APPLICANT’S ARGUMENTS
Applicant discusses the Examiner’s rejection. Applicant argues that the teaching in paragraph [0071] of Govardhan that a “therapy using a dose of about 0.2 mg/kg/week for a child, increasing the dose to about 0.3 mg/kg/week after several weeks or months of treatment, with the dose being further increased to about 0.7 mg/kg/week around puberty” provides only a cursory and generalized description to one of skill in the art that is not supported by any data in the disclosure of the application.
Applicant argues that the cited teachings in Govardhan are not instructive or applicable because they are directed to unmodified hGH crystals or hGH derivative crystal, which have an entirely different mass and structure than the CTP-modified hGH constructs that are presently claimed. Applicant argues that the compositions disclosed in Govardhan comprises a myriad of different crystallized hGH or crystalized mutated hGH constructs having been crystallized with various organic cations at differing concentrations. Applicant argues that Example 1 through Example 27 of Govardhan disclose a variety of crystallized hGH or mutated hGH constructs composed of calcium acetate, sodium acetate, calcium chloride, protamine sulfate and 6% PEG 
Applicant argues that the data presented in the Examples of Govardhan relate to administration in rats and monkeys and that nowhere in the disclosure of Govardhan are the results of any dosing regimens on humans shown, nor would they be instructive to one of skill in the art with respect to the methods of treatment presently claimed due to the difference in half-life between the crystallized hGH constructs of Govardhan and the pharmaceutical composition containing CTP-modified hGH as presently claimed.   
Applicant argues that the claims of the present application are in a class of invention which the Court of Appeals for the Federal Circuit has characterized as "the unpredictable arts such as chemistry and biology." Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). Applicant submits that the teachings of claims 1-12 of the ‘386 Patent in view of Fares and Govardhan et al. do not present a situation of mere optimization of ranges. Applicant maintains that much more than routine experimentation would be necessary to arrive at the Applicant’s 
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons.
The claims of U.S. Patent No. 8,304,386 teach a method of inducing growth or weight gain in a subject, comprising administering to said subject a polypeptide consisting of a single chorionic gonadotrophin CTP attached at the amino terminus of hGH and two chorionic gonadotrophin CTPs attached to the carboxy terminus of said hGH.
Fares et al. (US 2007/0190611) teach a method of treating or reducing the incidence associated with a growth, weight-related or metabolic conditions, wasting disease, AIDS, cachexia, or hGH deficiency in a subject, comprising administering to said subject a polypeptide consisting of a single chorionic gonadotrophin CTP attached at the amino terminus of hGH and two chorionic gonadotrophin CTPs attached to the carboxy terminus of said hGH. Fares et al. (US 2007/0190611) teach dosages in the range of 0.05-100 mg/day.
Govardhan et al. teach that hGH pharmaceuticals are employed to treat disorders associated with human growth hormone deficiency or insufficiency in children and adults. Govardhan et al. teach that an endocrinologist may initiate therapy using a dose of about 0.2 mg/kg/week for a child, increasing the dose to about 0.3 mg/kg/week after several 
In response to Applicant’s arguments that Govardhan provides only a cursory/generalized description to one of skill in the art that is not supported by any data in the disclosure of the application and that the Examples of Govardhan relate to administration in rats and monkeys; the Examiner notes that MPEP 2123 teaches disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Govardhan et al. clearly teach hGH dosages/regimens employed to treat disorders associated with human growth hormone deficiency or insufficiency in children.
In response to Applicant’s citation of case law, that the teachings of the instant references do not present a situation of mere optimization of ranges and that the hGH in Govardhan is unmodified hGH crystals or hGH derivative crystal, which is different than the CTP-hGH-CTP-CTP construct; the Examiner notes that the dosages recited in the instant claims are not tied to any evidence of unexpected results. It is also noted that there is very little differences between the dosages taught by Govardhan et al. (i.e. 0.2 mg/kg/week, increasing the dose to about 0.3 mg/kg/week after several weeks or months of treatment, with the dose being further increased to about 0.7 mg/kg/week) and the instant claims (i.e. 0.25 mg/kg/week, about 0.48 mg/kg/week or about 0.66 mg/kg/week). Arriving at a dosage regimen would have been a matter of routine optimization, depending on factors such as condition of the patient, desired effect, tolerance of side effects, etc. Indeed, Govardhan et al. states that as will be appreciated by those of skill in the art, the level of such exogenously delivered hGH dosed to children is also dependent upon the existing physiological level or concentrations of hGH.
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

2. Claims 1-6, 8-10, 13-33 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 16, 35-41, 43-44, 46, 47, 49 and 50 of copending Application No. 15/200,813 (reference application) in view of Fares et al. (Reference of record; US 2007/0190611; published 8/16/07).
The basis for this rejection is set forth at pages 9-11 of the previous Office Action (23 September 2021).
Applicant requests that this provisional nonstatutory obviousness-type double patenting rejection be held in abeyance until this application is otherwise in condition for allowance.
The instant rejection is maintained for reasons of record. The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

			Conclusion
		No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        4/21/21